— Appeal by defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered May 28, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence of defendant’s conduct and the circumstances surrounding his entry into the complainant’s apartment were sufficient to support the inference, beyond a reasonable doubt, that defendant intended to commit a crime therein (see People v Barnes, 50 NY2d 375; People v Mackey, 49 NY2d 274; People v Castillo, 47 NY2d 270). Defendant’s arguments that the court’s charge with respect to intent was inadequate and that he was denied a fair trial as a result of prosecutorial misconduct during summation have not been preserved for review, as a matter of law, since he failed to object to the charge or to the comments he now claims were improper (People v Thomas, 50 NY2d 467; People v Dawson, 50 NY2d 311). Nor is review in the interest of justice warranted in the circumstances of this case. We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.